Citation Nr: 1001430	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD), 
claimed as schizophrenia or inadequate personality with 
depressive reaction.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right wrist.

4.  Entitlement to service connection for CTS of the left 
wrist.

5.  Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1970. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which reopened and denied the claim for 
service connection for schizophrenia.  The rating decision 
also denied the remaining benefits sought on appeal.

Thereafter, a July 2005 rating decision and a January 2007 
statement of the case (SOC) found that the Veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for schizophrenia.  

The Board notes that regardless of these RO determinations, 
it will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  

The RO in St. Louis, Missouri, has jurisdiction of the claims 
file.  

The issue of entitlement to non-service-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 1991 rating decision denied service connection for 
a psychiatric disability (other than PTSD), claimed as 
schizophrenia; the Veteran did not appeal the decision within 
one year of receiving notification.

2.  Evidence added to the record since the June 1991 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for a psychiatric disability other than PTSD, claimed as 
schizophrenia or inadequate personality with depressive 
reaction, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The evidence of record, overall, does not show that the 
Veteran has PTSD.

4.  CTS of the right wrist was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to service.

5.  CTS of the left wrist was initially demonstrated years 
after service, and has not been shown by competent clinical 
evidence of record to be related to service.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision which denied service 
connection for a psychiatric disability (other than PTSD) is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the June 1991 rating decision is 
not new and material, and the claim for service connection 
for a psychiatric disability other than PTSD, claimed as 
schizophrenia or inadequate personality with depressive 
reaction, is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  CTS of the right wrist was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  CTS of the left wrist was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify as to service connection claims 
was satisfied by way of a letter sent to the appellant in 
December 2003 that fully addressed all necessary notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought was provided in a March 
2006 letter.

With respect to a request to reopen a final denial of service 
connection, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the December 2003 VCAA letter did not provide 
the Veteran Kent notice.  However, the Board finds that this 
defect was not prejudicial to the Veteran and did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board notes that the Veteran had actual notice of the 
elements required to establish service connection which were 
not met in the previous denial.  Specifically, the January 
2007 SOC provided the Veteran actual knowledge of the reasons 
service connection had been denied for a psychiatric 
disability other than PTSD.  He has been represented by a 
service organization during the appeal.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error").  The contentions set forth 
by the Veteran's representative make it clear that the 
Veteran had actual knowledge of why the claim for service 
connection had been denied.  These factors demonstrate that 
the Veteran has submitted all evidence and/or information in 
his possession and thus the purpose of the VCAA was not 
frustrated.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and VA treatment records.  The RO 
attempted to obtain records from the Social Security 
Administration but they had been destroyed.  

The Veteran failed to report for an August 2008 hearing 
before a Veterans Law Judge.  Thus, VA has been unable to 
obtain potentially favorable evidence.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The Veteran failed to report for a VA examination scheduled 
in February 2004, after which he stated he had never received 
notice.  He was rescheduled for another VA examination in 
June 2005.  He failed to report and later stated he had never 
received notice.  The Veteran has informed VA that he is 
prepared to report for a VA examination.  

Despite the Veteran's willingness to report for a VA 
examination, the Board finds that additional VA examinations 
are not necessary.  

VA is not obligated to provide a medical examination if the 
Veteran has not presented new and material evidence to reopen 
a final claim.  38 U.S.C.A. § 5103A(f).  Thus, in this case a 
VA examination is not necessary for the Veteran's claim for 
service connection for a psychiatric disability other than 
PTSD.

VA has a duty to provide a VA examination expressing an 
opinion when the record lacks sufficient evidence to decide 
the veteran's claim, but contains evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2008); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As discussed below, the Veteran's claim for service 
connection for PTSD is being denied because there is no 
clinical evidence of a current disability for VA purposes.  
Thus, no VA examination is required.  Id.

With regard to the Veteran's claims for service connection 
for CTS of the right and left wrists, the Board finds that 
there is no medical evidence indicating that these claimed 
disabilities may be etiologically associated with any 
established in-service event, injury, or disease.  The Board 
recognizes that the Court in McLendon held that this element 
establishes a low threshold, and that a VA examination can be 
required based on medical evidence which suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits.  However, even considering the low 
threshold established here, none of the medical evidence of 
record in this case contains any indication that the 
Veteran's right or left wrist CTS might be associated with 
any in-service event, injury, or disease.  Therefore, a 
remand in order to obtain a supplemental opinion regarding 
these issues is not required under McLendon.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose when it would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an 
emphasis on the evidence relevant to this appeal.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.



New and Material Evidence 

The Veteran continues to assert that he now has a psychiatric 
disability other than PTSD, claimed as schizophrenia or 
inadequate personality with depressive reaction, as result of 
active duty.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).



Service Connection 

In general, a veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

I.  Psychiatric disability other than PTSD

The June 1991 rating decision denied service connection for a 
nervous condition.  The decision was not appealed and became 
final.  38 U.S.C.A. § 7105 (West 2002).  The decision found 
that a nervous condition existed prior to service and was not 
aggravated during service.    

Evidence of record at this time included service treatment 
records.  The Veteran's July 1969 entrance report of medical 
history has a scratched out check in the "YES" box and a 
check in the "NO" box for nervous trouble of any sort.  A 
treatment report dated in November 1970 provides a diagnosis 
of inadequate personality with secondary depression, existed 
prior to service.  The Veteran reported anxiety for many 
years.  The Veteran's December 1970 separation examination 
showed that clinical neurological and psychiatric 
examinations were normal.  

Since the June 1991 rating decision became final, the Veteran 
has submitted numerous VA inpatient and outpatient 
psychiatric treatment records dated from 1995.  In essence, 
these records simply show treatment for substance abuse.  
They are negative for complaints, symptoms, findings or 
diagnoses of schizophrenia or inadequate personality with 
depressive reaction.  Thus, they do not show that the Veteran 
incurred or aggravated a psychiatric disability other than 
PTSD, claimed as schizophrenia or inadequate personality with 
depressive reaction, during active duty.  They raise no 
reasonable possibility of substantiating the claim.  Thus, 
the evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).

The Board also finds that the Veteran's assertions that he 
incurred or aggravated a psychiatric disability other than 
PTSD during active duty are redundant of his prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
as a layperson, the Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Thus, his statements are not material 
to the critical issue in this case of whether he incurred or 
aggravated a psychiatric disability other than PTSD, claimed 
as schizophrenia or inadequate personality with depressive 
reaction, during active duty.  In Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disability other than 
PTSD, claimed as schizophrenia or inadequate personality with 
depressive reaction.  Thus, it is not material within the 
meaning of 38 C.F.R. § 3.156(a) and the claim is not 
reopened.

II.  PTSD

In particular, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  See also Boggs v. Peake, 
520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (to the effect that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; and the two claims must be considered 
independently).  

Thus, the Board finds that the Veteran's claim for service 
connection for PTSD is separate and distinct from his earlier 
claim for service connection for a psychiatric disability, 
addressed above.  

The claims file contains VA treatment records dated from 
1995.  These records show psychiatric treatment for substance 
abuse.  However, they are simply negative for complaints, 
symptoms, findings or diagnoses of PTSD.  In fact, there is 
no competent medical evidence that the Veteran has PTSD. 

The Board recognizes the Veteran's statements made in support 
of this claim.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing psychiatric symptoms either during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran, however, is not competent to diagnose himself with a 
psychiatric disability, including PTSD.  Espiritu, supra.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of PTSD.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  CTS - left and right wrists

Turning to the Veteran's claims for CTS of the right and left 
wrists, his service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to CTS of 
the right or left wrist.  Because these claimed conditions 
were not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997).

The Veteran's post-service medical records are negative for 
complaints, symptoms, findings or diagnoses related to CTS of 
the right or left wrist for many years after service.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An October 2003 VA outpatient treatment report provides a 
pertinent assessment of CTS, improved, continue use of 
splints, continue ibuprofen as above.  Subsequent VA 
treatment records continue to show treatment for CTS.  
However, these records do not relate that the Veteran 
incurred or aggravated CTS while on active duty.  As a 
result, they do not support his claims for service connection 
for CTS of the right or left wrist.  

The Veteran's own contentions do not constitute medical 
evidence in support of either claim.  The Veteran himself is 
not competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
he has CTS of either wrist due to active duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, supra.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, supra.

Nevertheless, to the extent that the Veteran is able to 
observe continuity of CTS since service, his opinion is 
outweighed by the lack of pertinent findings in his service 
medical records and the lack of probative medical opinions in 
support of his claims.  Simply stated, the Board finds that 
the service medical records (indicating no CTS in either 
wrist during service) and post-service medical records 
(including no evidence of CTS for many years after service, 
and no evidence linking CTS of either wrist to service or a 
service-connected disability) outweigh the Veteran's 
contentions.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for CTS of the right wrist 
or left wrist.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
psychiatric disability other than PTSD, claimed as 
schizophrenia or inadequate personality with depressive 
reaction, is denied.

Service connection for PTSD is denied.

Service connection for CTS of the right wrist is denied.

Service connection for CTS of the left wrist is denied.


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for non-service-connected pension requires 
additional development.  In this regard, the Board observes 
that the Veteran is not service-connected for any disability.  

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As noted above, the Veteran claims that he was never notified 
of VA examinations scheduled in February 2004 and June 2005.  
The June 2005 VA examination was a general medical 
examination to determine the severity of the Veteran's 
disabilities for his non-service-connected pension claim.  
Unlike the service connection claims addressed in the above 
decision, the proper adjudication of the Veteran's non-
service-connected pension claim does require a VA 
examination.  In light of the Veteran's statements that he 
never received notice of the February 2004 and June 2005 VA 
examinations, the Board finds that another VA examination 
should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination by an appropriate VA examiner 
to determine the nature and current level 
of severity of his disabilities.  The 
claims file must be made available to the 
examiner.  The examiner is also requested 
to address whether the Veteran is 
permanently and totally disabled from his 
disabilities.  A complete rationale for 
all opinions expressed must be provided. 

2.  Then, readjudicate the Veteran's 
claim for non-service-connected pension.  
If the benefit sought on appeal remains 
denied, provide the Veteran with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


